 



Exhibit 10.C
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Effective as of April 1, 2006
     AGREEMENT by and between Viad Corp, a Delaware corporation (the “Company”),
and Robert H. Bohannon (the “Executive”), dated as of June 1, 2004.
     WHEREAS, Executive currently serves as Chairman of the Board, President and
Chief Executive Officer of the Company, and will step down as President and
Chief Executive Officer on March 31, 2006; and
     WHEREAS, the Board has determined that it is in the best interests of the
Company and its shareholders to continue to employ the Executive in his role as
Chairman of the Board of the Company, and the Executive has agreed to continue
to serve in that capacity; and
     WHEREAS, the Board has determined that it is in the best interests of the
Company and its shareholders that Executive be named Chairman Emeritus of this
Company upon his retirement at the end of the Employment Period (defined below),
and thereafter be retained as a consultant to the Company; and
     WHEREAS, the Company and Executive desire to enter into this Amended and
Restated Employment Agreement in connection with the Executive’s change in
responsibilities, which Agreement amends, restates and supersedes the Employment
Agreement between the Company and Executive dated as of June 1, 2004;
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Employment Period. The Company shall employ the Executive, and the
Executive shall serve the Company as Chairman of the Board, on the terms and
conditions set forth in this Agreement, for the period beginning April 1, 2006,
and ending March 31, 2008 (“Employment Period”).
     2. Position and Duties. (a) Employment Period. During the Employment
Period, the Executive shall serve as Chairman of the Board of the Company and
preside at all meetings of the Board and shareholders, and shall have such other
powers and perform such other duties as the Board may determine, including, but
not limited to, the powers and duties described on Schedule A of this Agreement.
During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote reasonable
attention and time during normal business hours to the business and affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned to the Executive under this Agreement, use the Executive’s reasonable
best efforts to carry out such responsibilities faithfully and efficiently. It
shall not be considered a violation of the foregoing for the Executive to
(A) serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the

 



--------------------------------------------------------------------------------



 



Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.
          (b) Following Employment Period. If Executive is employed by the
Company at expiration of the Employment Period, Executive shall be named
Chairman Emeritus of the Company and shall be retained as a consultant to the
Company for a term of five years, upon terms and conditions generally described
in Schedule B of this Agreement.
          (c) Location. The Executive’s services shall be performed primarily at
Viad Tower, Phoenix, Arizona, or such other location designated by the Board, as
long as such location is not more than 25 miles from Executive’s residence on
the date hereof.
     3. Compensation. (a) Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”) of
$650,000.00, payable twice each month on a pro rata basis. During the Employment
Period, the Annual Base Salary shall be reviewed for possible increase at least
annually. Annual increases shall be no less than the lesser of 5% or the
increase in the Consumer Price Index (“CPI”) for prior annual period. Any
increase in the Annual Base Salary shall not limit or reduce any other
obligation of the Company under this Agreement.
          (b) Annual Bonus. In addition to the Annual Base Salary, the Executive
shall be awarded, for each calendar year or portion thereof, ending during the
Employment Period, an annual bonus (the “Annual Bonus”) as determined by the
Board. Each Annual Bonus or Management Incentive Plan (“MIP”), as it is
sometimes called, shall be paid in a single cash lump sum no later than 90 days
after the end of the calendar year for which the Annual Bonus is awarded.
          (c) Incentives. During the Employment Period, the Executive shall be
eligible to participate in the long-term incentive plans and programs of the
Company on the same basis as other senior executives of the Company, including,
but not limited to, any program providing awards of Performance-Driven
Restricted Stock, Performance-Based Restricted Stock and Restricted Stock
(collectively, “Stock Awards”).
          (d) Other Benefits. During the Employment Period: (i) the Executive
shall be entitled to participate in all savings and retirement plans, practices,
policies and programs of the Company; and (ii) the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in,
and shall receive all benefits under, all welfare benefit plans, practices,
policies and programs provided by the Company (including, without limitation,
medical, limited medical, prescription, vision, dental, disability, salary
continuance, employee life insurance, group life insurance, accidental death and
travel accident insurance plans and programs), in each case to the same extent
as other senior executives of the Company, but to no lesser extent than that
which he and his family participated prior to the Spin-Off.
          (e) Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in carrying out the Executive’s duties under this

-2-



--------------------------------------------------------------------------------



 



Agreement, provided that the Executive complies with the policies, practices and
procedures of the Company for submission of expense reports, receipts, or
similar documentation of such expenses.
          (f) Fringe Benefits. During the Employment Period, the Executive shall
be entitled to fringe benefits, such as tax and financial planning services,
payment of lunch and country club dues, use of an automobile and payment of
related expenses, an annual physical, home security system, and mobile and
cellular phones.
          (g) Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation of five weeks per year, with any unused vacation to be
accrued and available in subsequent years.
          (h) Calculation of Certain Awards and Benefits. Determination of
Executive’s (i) Annual Bonus, (ii) incentive award grants where the value of
such grant is based on annual salary, and (iii) benefits (including but not
limited to the Supplemental Executive Retirement Plan and Long-Term and
Short-Term Disability Plans) under all health and welfare benefit plans for
which a benefit obligation is based on annual salary, shall in each case be
calculated using 150% of Annual Base Salary.
     4. Early Termination of Employment. (a) Death or Disability. The
Executive’s employment shall terminate automatically upon the Executive’s death
during the Employment Period. The Company shall be entitled to terminate the
Executive’s employment because of the Executive’s Disability during the
Employment Period. “Disability” means that (i) the Executive has been unable,
for a period of 180 consecutive business days, to perform the Executive’s duties
under this Agreement, as a result of physical or mental illness or injury, and
(ii) a physician selected by the Company or its insurers, and acceptable to the
Executive or the Executive’s legal representative, has determined that the
Executive’s incapacity is total and permanent. A termination of the Executive’s
employment by the Company for Disability shall be communicated to the Executive
by written notice, and shall be effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), unless the Executive
returns to full-time performance of the Executive’s duties before the Disability
Effective Date.
          (b) Early Termination by the Company. The Company may terminate the
Executive’s employment during the Employment Period at any time, without a
stated reason, by a vote of a majority of the Board, excluding Executive. The
Board shall also determine the date of Early Termination.
          (c) Early Termination for Cause. The Company may terminate the
Executive’s employment for cause as defined below in accordance with the
following procedure:
Cause defined: For purposes of the Agreement, the Company shall have “Cause” to
terminate the Executive’s employment upon (A) the willful and continued failure
by the Executive to substantially perform his duties (other

-3-



--------------------------------------------------------------------------------



 



than any such failure resulting from the Executive’s incapacity due to physical
or mental illness) after demand for substantial performance is delivered by the
Company specifically identifying the manner in which the Company believes the
Executive has not substantially performed his duties, or (B) the willful
engaging by the Executive in misconduct which is materially injurious to the
Company, monetarily or otherwise. No act, or failure to act, on the Executive’s
part shall be considered “willful” unless done, or omitted to be done, by him
not in good faith and without reasonable belief that his action or omission was
in the best interest of the Company. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution, duly
adopted by the affirmative vote of not less than three-quarters (3/4) of the
entire membership of the Board, excluding Executive, at a meeting of the Board
called and held for such purposes (after reasonable notice to the Executive and
an opportunity for him, together with his counsel, to be heard before the
Board), finding that in the good faith opinion of the Board, the Executive was
guilty of conduct set forth above in clause (A) or (B).
          (d) Early Termination by Executive. The Executive may terminate
employment voluntarily by ordinary retirement at any time after giving the
Company at least 180 days’ advance written notice.
     5. Obligations of the Company. (a) Death or Disability. If the Executive’s
employment is terminated by reason of the Executive’s death during the
Employment Period, the Company shall pay the pro rata benefits or obligations to
the Executive or the Executive’s estate or legal representative, as applicable,
in a lump sum in cash within 90 days after the Date of Death or Disability
Termination. If the Executive’s employment is terminated by reason of Disability
during the Employment Period, the Company shall pay benefits and obligations to
the Executive, as provided in the Long-Term Disability Plan of the Company.
     Stock options and Stock Awards shall be subject to the terms and conditions
of the corresponding agreements.
          (b) Early Termination by the Board. If, during the Employment Period,
the Company terminates the Executive’s employment, other than for Death or
Disability or Cause, the Company shall pay the amounts and provide the benefits
described below to the Executive and shall, at its sole expense as incurred,
provide the Executive with outplacement services, the scope and provider of
which shall be selected by the Executive in the Executive’s sole discretion. The
payments and benefits provided pursuant to this paragraph (b) of Section 5 are
intended as liquidated damages for a termination of the Executive’s employment
by the Company (other than termination for Cause) and shall be the sole and
exclusive remedy therefor.
          The amounts to be paid and the benefits to be provided as described
above are:

-4-



--------------------------------------------------------------------------------



 



(i) Severance pay equal to three times the sum of (1) 150% of the then current
Annual Base Salary and (2) the average of the last three Annual Bonus or MIP
awards paid to Executive, such payment to be made in a lump sum;
(ii) Stock Awards shall be subject to the terms and conditions of the
corresponding agreements;
(iii) All stock options awarded to Executive shall vest as of the day of Early
Termination;
(iv) Lifetime Limited Executive Medical benefits for Executive and his family
(dependent children to receive benefits until age 19, or until age 25 if
documented full-time students);
(v) Executive shall be entitled to a credit for an additional three years of age
from the date of Early Termination for purposes of determining Executive’s
retirement benefits in accordance with the Company’s pension plans; and

(vi) A lump sum payment for all unused and accrued vacation.
          (c) Upon Early Termination for Cause. The Executive shall be paid:
(i) 150% of Annual Base Salary.
(ii) Accrued MIP prorated to date of Early Termination.
(iii) Stock Awards shall terminate without any further payments or further
vesting.
(iv) A lump sum payment for all unused and accrued vacation.
(v) Executive’s participation in all health and welfare plans described in
Section 3(d) will cease upon Early Termination and Executive will be eligible
for benefits under Cobra.
          (d) Upon Ordinary Retirement. The Executive shall be paid or receive
benefits as follows:
(i) Salary and accrued MIP prorated to the date of Retirement.
(ii) Stock options and Stock Awards shall be subject to the terms and conditions
of the corresponding agreements, provided, however, that all Stock Awards shall
vest 100% at time of Retirement if Executive retires at age 65 or older.
(iii) All other accrued benefits as of the date of Retirement shall be paid to
the Executive in accordance with their respective plans.
(iv) Lifetime Limited Executive Medical benefits for Executive and his family
(dependent children to receive benefits until age 19, or until age 25 if
documented full-time students).
(v) Other benefits as may be determined by the Board.
(vi) Executive shall be provided with suitable office space and equipment for so
long as Executive

-5-



--------------------------------------------------------------------------------



 



has a reasonable need for office facilities, and with an administrative
assistant for five years. Executive shall also be entitled to use of a leased
automobile for a period of five years following Retirement, such automobile to
be comparable to the automobile currently leased for Executive.
     6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
for which the Executive may qualify, nor, subject to paragraph (f) of
Section 10, shall anything in this Agreement limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Vested benefits and other amounts
that the Executive is otherwise entitled to receive under any plan, policy,
practice or program of, or any contract or agreement with, the Company or any of
its affiliated companies on or after the Date of Termination shall be payable in
accordance with such plan, policy, practice, program, contract or agreement.
Specifically, in the event of a “Change of Control,” as defined in the Executive
Severance Agreement applicable to the Executive, the terms of the Executive
Severance Agreement shall control to the extent they provide an additional or
enhanced benefit.
     7. Full Settlement. The Company’s obligation to make the payments provided
for in, and otherwise to perform its obligations under, this Agreement shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action that the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement.
     8. Confidential Information; Noncompetition. (a) The Executive shall hold
in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies and their respective businesses that the Executive
obtains during the Executive’s employment by the Company or any of its
affiliated companies and that is not public knowledge (other than as a result of
the Executive’s violation of this paragraph (a) of Section 8) (“Confidential
Information”). The Executive shall not communicate, divulge or disseminate
Confidential Information at any time during or after the Executive’s employment
with the Company, except with the prior written consent of the Company or as
otherwise required by law or legal process.
          (b) During the Noncompetition Period (as defined below), the Executive
shall not, without the prior written consent of the Board, engage in or become
associated with a Competitive Activity. For purposes of this paragraph (b) of
Section 8: (I) the “Noncompetition Period” means three (3) years from the date
of Early Termination or Ordinary Retirement; (ii) a “Competitive Activity” means
any business or other endeavor that engages in businesses similar to those

-6-



--------------------------------------------------------------------------------



 



conducted by the Company; and (iii) the Executive shall be considered to have
become “associated with a Competitive Activity” if he becomes directly or
indirectly involved as an owner, employee, officer, director, independent
contractor, agent, partner, advisor, or in any other capacity calling for the
rendition of the Executive’s personal services, with any individual,
partnership, corporation or other organization that is engaged in a Competitive
Activity. Notwithstanding the foregoing, the Executive may make and retain
investments during the Employment Period in not more than five percent of the
equity of any entity engaged in a Competitive Activity, if such equity is listed
on a national securities exchange or regularly traded in an over-the-counter
market.
          (c) Executive’s service as Chairman of the Board of MoneyGram
International, Inc. will not be considered a violation of this Agreement.
     9. Successors. (a) This Agreement is personal to the Executive and, without
the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean both
the Company as defined above and any such successor that assumes and agrees to
perform this Agreement, by operation of law or otherwise.
     10. Miscellaneous. (a) This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Arizona, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified except by a written agreement executed by the parties
hereto or their respective successors and legal representatives.
          (b) All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Executive:
Robert H. Bohannon
Viad Corp
1850 N. Central Avenue, Suite 800
Phoenix, AZ 85004-4545

-7-



--------------------------------------------------------------------------------



 



If to the Company:
Viad Corp
1850 N. Central Avenue, Suite 800
Phoenix, AZ 85004-4545
Attention: General Counsel
or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 10. Notices and communications
shall be effective when actually received by the addressee.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
          (d) Notwithstanding any other provision of this Agreement, the Company
may withhold from amounts payable under this Agreement all federal, state, local
and foreign taxes that are required to be withheld by applicable laws or
regulations.
          (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.
          (f) The Executive and the Company acknowledge that this Agreement
supersedes any other agreement between them concerning the subject matter
hereof.
          (g) This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.
     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization of its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.

                  /s/ Robert H. Bohannon                   Robert H. Bohannon  
 
 
                VIAD CORP    
 
           
 
  By   /s/ Scott E. Sayre
 
Scott E. Sayre    
 
      Vice President & General Counsel    

-8-



--------------------------------------------------------------------------------



 



Schedule A
POWERS AND DUTIES

A.   Work with members of the Board to establish agendas for Board meetings,
arrange for all such meetings, and preside at each such meeting.   B.   In
concert with the senior executives and directors of the Company, coordinate
efforts to develop current and long-range strategies, objectives, policies and
procedures aimed at assuring the Company’s long-term financial and operational
success, thereby enhancing shareholder value.   C.   Mentor and assist the
Company’s Chief Executive Officer in broadening the CEO’s knowledge and skill
base as he moves beyond operating responsibilities into the wider and more
challenging role as Chief Executive Officer of a public company.   D.   Assist
the CEO, the Chief Financial Officer and the Stockholder Relations department of
the Company in preparing and presenting the Company’s profile and recent
operating history to its investor and creditor constituencies.   E.   Work with
the CEO in evaluating and pursuing merger and/or acquisition possibilities.   F.
  Conduct special and annual meetings of the Company’s shareholders.   G.  
Perform such other duties as reasonably may be assigned to him from time to time
by the Board of Directors.

-9-



--------------------------------------------------------------------------------



 



Schedule B
CONSULTANT AGREEMENT – TERMS AND CONDITIONS
Duties of Consultant will include (a) continuing as an advisor to the Company’s
CEO, and (b) performing such other services as the Board of Directors reasonably
and from time to time may prescribe.
During the five-year term as Consultant to the Company:

  (i)   Within the limitations set forth below in clause iii, Consultant will
devote such time as reasonably may be needed to faithfully execute his related
responsibilities;     (ii)   For services as Consultant to the Company,
Consultant shall be paid in quarterly installments an annual consulting fee of:

  •   $300,000 in 2008     •   $200,000 in 2009     •   $125,000 in 2010     •  
$125,000 in 2011     •   $125,000 in 2012

  (iii)   Although Consultant may voluntarily devote more time to the Company’s
affairs than contractually required, Consultant shall not be obligated to devote
to the Company’s affairs more than the equivalent of:

  •   Seven days per month in 2008.     •   Five days per month in 2009.     •  
Three days per month in each of the three years ending December 31, 2010, 2011,
and 2012.

Agreement to contain such other terms and conditions as are contained in
standard form consulting agreements of the Company.

-10-